       Case 1:20-cv-00329-JDB Document 39 Filed 07/05/21 Page 1 of 12


                                                APPEAL,CLOSED,PROSE−NP,TYPE I−FOIA
                              U.S. District Court
                   District of Columbia (Washington, DC)
             CIVIL DOCKET FOR CASE #: 1:20−cv−00329−JDB

MCNEIL v. U.S. DEPARTMENT OF STATE et al            Date Filed: 02/05/2020
Assigned to: Judge John D. Bates                    Date Terminated: 03/18/2021
Cause: 05:552 Freedom of Information Act            Jury Demand: None
                                                    Nature of Suit: 895 Freedom of
                                                    Information Act
                                                    Jurisdiction: U.S. Government Defendant
Plaintiff
ROBERT A. MCNEIL                       represented by ROBERT A. MCNEIL
                                                      729 Grapevine Highway
                                                      Apartment 148
                                                      Hurst, TX 76054
                                                      Email: bob.mcneil49@gmail.com
                                                      PRO SE


V.
Defendant
U.S. DEPARTMENT OF STATE               represented by Michael A. Tilghman
TERMINATED: 11/12/2020                                U.S. ATTORNEY'S OFFICE FOR THE
                                                      DISTRICT OF COLUMBIA
                                                      555 Fourth Street, NW
                                                      Washington, DC 20530
                                                      (202) 252−7113
                                                      Email: michael.tilghman@usdoj.gov
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                     Alan Burch
                                                     DOJ−USAO
                                                     Eousa
                                                     3 Constitution Square
                                                     175 N Street, NE
                                                     Washington, DC 20002
                                                     202−252−5875
                                                     Email: alan.burch@usdoj.gov
                                                     TERMINATED: 09/24/2020

Defendant
INTERNAL REVENUE SERVICE               represented by Ryan O'Connor McMonagle
OFFICE OF PROCEDURE AND                               U.S. DEPARTMENT OF JUSTICE
ADMINISTRATION                                        Tax Division
TERMINATED: 11/03/2020                                Ben Franklin Station
                                                      P.O. Box 227

                                                                                              1
      Case 1:20-cv-00329-JDB Document 39 Filed 07/05/21 Page 2 of 12


                                                           Washington, DC 20044
                                                           (202) 307−1355
                                                           Fax: (202) 514−6866
                                                           Email: ryan.mcmonagle@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Defendant
UNITED STATES OF AMERICA                    represented by Ryan O'Connor McMonagle
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Benton Thomas Morton
                                                           DEPARTMENT OF JUSTICE
                                                           Tax Division
                                                           Ben Franklin Station
                                                           P.O. Box 227
                                                           Washington, DC 20044
                                                           202−598−6285
                                                           Email: benton.t.morton@usdoj.gov
                                                           ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
02/05/2020   1        COMPLAINT against U.S. DEPARTMENT OF STATE ( Filing fee $ 400,
                      receipt number 4616102337) filed by ROBERT A. MCNEIL. (Attachments: # 1
                      Civil Cover Sheet)(ztd) (Entered: 02/11/2020)
02/05/2020   2        ENTERED IN ERROR. . . . .SUMMONS (3) Issued as to U.S. DEPARTMENT
                      OF STATE, U.S. Attorney and U.S. Attorney General (Attachments: # 1 Civil
                      Cover Sheet)(ztd) Modified on 2/13/2020 (ztd). (Entered: 02/11/2020)
02/05/2020   3        SUMMONS (3) Issued as to U.S. DEPARTMENT OF STATE, U.S. Attorney
                      and U.S. Attorney General (ztd) (Entered: 02/13/2020)
03/04/2020   4        NOTICE of Appearance by Alan Burch on behalf of U.S. DEPARTMENT OF
                      STATE (Burch, Alan) (Entered: 03/04/2020)
03/12/2020            SUMMONS (1) REISSUED as to U.S. DEPARTMENT OF STATE (ztd)
                      (Entered: 03/12/2020)
03/23/2020   5        Consent MOTION for Extension of Time to File Answer by U.S.
                      DEPARTMENT OF STATE (Burch, Alan) (Entered: 03/23/2020)
03/23/2020            MINUTE ORDER: Upon consideration of 5 consent motion for extension of
                      time, and the entire record herein, it is hereby ORDERED that the motion is
                      GRANTED; it is further ORDERED that defendant's answer or other response
                      shall be filed by not later than April 2, 2020. SO ORDERED. Signed by Judge
                      John D. Bates on 3/23/2020. (lcjdb1) (Entered: 03/23/2020)
03/24/2020            Set/Reset Deadlines: Answer due by 4/2/2020. (tb) (Entered: 03/24/2020)
04/02/2020   6

                                                                                                    2
     Case 1:20-cv-00329-JDB Document 39 Filed 07/05/21 Page 3 of 12



                   ANSWER to 1 Complaint by U.S. DEPARTMENT OF STATE.(Burch, Alan)
                   (Entered: 04/02/2020)
04/16/2020    7    REPLY re 6 Answer filed by ROBERT A. MCNEIL. (ztd) Modified link on
                   4/20/2020 (znmw). (Entered: 04/17/2020)
04/17/2020    8    ORDER. See text of Order for details. Signed by Judge John D. Bates on
                   4/17/2020. (lcjdb1) (Entered: 04/17/2020)
04/17/2020         Set/Reset Deadlines: Proposed Briefing Schedule due by 5/19/2020. (tb)
                   (Entered: 04/17/2020)
05/19/2020    9    Joint STATUS REPORT by U.S. DEPARTMENT OF STATE. (Burch, Alan)
                   (Entered: 05/19/2020)
05/19/2020         MINUTE ORDER: Upon consideration of 9 joint status report, and the entire
                   record herein, it is hereby ORDERED that the parties shall file another joint
                   status report by not later than June 18, 2020, which shall include a proposed
                   schedule for further proceedings. Signed by Judge John D. Bates on 5/19/2020.
                   (lcjdb1) (Entered: 05/19/2020)
05/19/2020         Set/Reset Deadlines: Joint Status Report due by 6/18/2020. (tb) (Entered:
                   05/19/2020)
06/18/2020   10    Joint STATUS REPORT by U.S. DEPARTMENT OF STATE. (Burch, Alan)
                   (Entered: 06/18/2020)
06/22/2020         MINUTE ORDER: Upon consideration of 10 joint status report, and the entire
                   record herein, it is hereby ORDERED that the following schedule shall govern
                   further proceedings: plaintiff shall file his motion for summary judgment by not
                   later than June 26, 2020; defendant shall file its opposition to plaintiff's motion
                   for summary judgment and its cross−motion for summary judgment by not later
                   than July 20, 2020; plaintiff shall file his reply in support of his motion for
                   summary judgment and opposition to defendant's cross−motion by not later than
                   August 20, 2020; and defendant shall file its reply in support of its cross−motion
                   by not later than August 31, 2020. SO ORDERED. Signed by Judge John D.
                   Bates on 6/22/2020. (lcjdb1) (Entered: 06/22/2020)
06/23/2020         Set/Reset Deadlines: Cross Motion due by 7/20/2020. Response to Cross Motion
                   due by 8/20/2020. Reply to Cross Motion due by 8/31/2020. Summary
                   Judgment motion due by 6/26/2020. Response to Motion for Summary
                   Judgment due by 7/20/2020. Reply to Motion for Summary Judgment due by
                   8/20/2020. (tb) (Entered: 06/23/2020)
06/23/2020   11    MOTION for Summary Judgment by ROBERT A. MCNEIL (ztd) (Entered:
                   06/25/2020)
07/20/2020   12    MOTION for Summary Judgment by U.S. DEPARTMENT OF STATE
                   (Attachments: # 1 Declaration of Eric Stein, # 2 Declaration of Miguel
                   Gonzalez)(Burch, Alan) (Entered: 07/20/2020)
07/20/2020   13    Memorandum in opposition to re 11 MOTION for Summary Judgment filed by
                   U.S. DEPARTMENT OF STATE. (Attachments: # 1 Declaration of Eric Stein,
                   # 2 Declaration of Miguel Gonzalez)(Burch, Alan) (Entered: 07/20/2020)
08/13/2020   14


                                                                                                         3
     Case 1:20-cv-00329-JDB Document 39 Filed 07/05/21 Page 4 of 12



                   MOTION for Extension of Time to File Response/Reply as to 12 MOTION for
                   Summary Judgment by ROBERT A. MCNEIL (Attachments: # 1 Text of
                   Proposed Order)(ztd) (Entered: 08/13/2020)
08/13/2020         MINUTE ORDER: Upon consideration of 14 plaintiff's motion for an extension
                   of time, and the entire record herein, it is hereby ORDERED that the motion is
                   GRANTED; it is further ORDERED that plaintiff's reply in support of his
                   motion for summary judgment and opposition to defendants' cross−motion for
                   summary judgment shall be filed by not later than September 18, 2020. SO
                   ORDERED. Signed by Judge John D. Bates on 8/13/2020. (lcjdb1) (Entered:
                   08/13/2020)
08/14/2020         Set/Reset Deadlines: Response to Cross Motion due by 9/18/2020. Reply to
                   Motion for Summary Judgment due by 9/18/2020. (tb) (Entered: 08/14/2020)
09/17/2020   15    MOTION to Amend/Correct 1 Complaint, MOTION for Extension of Time to
                   by ROBERT A. MCNEIL (Attachments: # 1 Text of Proposed Order)(ztd)
                   (Entered: 09/18/2020)
09/21/2020         MINUTE ORDER: Upon consideration of 15 motion to amend/correct
                   complaint and for extension of time, and the entire record herein, it is hereby
                   ORDERED that the motion is DENIED WITHOUT PREJUDICE for failure to
                   comply with Local Civil Rule 7(m), which requires parties (including parties
                   appearing pro se) to "confer with opposing counsel in a good−faith effort to
                   determine whether there is any opposition to the relief sought and, if there is, to
                   narrow the areas of disagreement" before filing a nondispositive motion. It is
                   further ORDERED that, if plaintiff wishes to refile the motion, he shall confer
                   with the government and, in conformity with Rule 7(m), include in his motion "a
                   statement that the required discussion occurred, and a statement as to whether
                   the motion is opposed." SO ORDERED. Signed by Judge John D. Bates on
                   9/21/2020. (lcjdb1) (Entered: 09/21/2020)
09/21/2020   16    Amended MOTION to Amend/Correct 1 Complaint by ROBERT A. MCNEIL
                   (ztd) (Entered: 09/23/2020)
09/21/2020   17    ERRATA by ROBERT A. MCNEIL. (ztd) (Entered: 09/23/2020)
09/24/2020         MINUTE ORDER: Upon consideration of 16 amended motion to amend/correct
                   complaint, and the entire record herein, it is hereby ORDERED that the motion
                   is GRANTED; it is further ORDERED that plaintiff shall file his reply in
                   support of his motion for summary judgment and opposition to defendants'
                   cross−motion for summary judgment, as well as any amended complaint, by not
                   later than October 16, 2020. SO ORDERED. Signed by Judge John D. Bates on
                   9/24/2020. (lcjdb1) (Entered: 09/24/2020)
09/24/2020   18    NOTICE OF SUBSTITUTION OF COUNSEL by Michael A. Tilghman on
                   behalf of U.S. DEPARTMENT OF STATE Substituting for attorney Alan Burch
                   (Tilghman, Michael) (Entered: 09/24/2020)
09/25/2020         Set/Reset Deadlines: Amended Pleading due by 10/16/2020. Response to Cross
                   Motion due by 10/16/2020. Reply to Motion for Summary Judgment due by
                   10/16/2020. (tb) (Entered: 09/25/2020)
10/16/2020   19    AMENDED COMPLAINT against U.S. DEPARTMENT OF STATE,
                   INTERNAL REVENUE SERVICE OFFICE OF PROCEDURE AND


                                                                                                         4
     Case 1:20-cv-00329-JDB Document 39 Filed 07/05/21 Page 5 of 12



                   ADMINISTRATION filed by ROBERT A. MCNEIL. (Attachments: # 1
                   Exhibit, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit
                   E)(ztd) (Entered: 10/16/2020)
10/16/2020   20    Summons (1) Issued as to INTERNAL REVENUE SERVICE OFFICE OF
                   PROCEDURE AND ADMINISTRATION. (ztd) (Entered: 10/16/2020)
10/16/2020   21    REPLY to opposition to motion re 11 MOTION for Summary Judgment filed by
                   ROBERT A. MCNEIL. (Attachments: # 1 Exhibit, # 2 Exhibit A, # 3 Exhibit B,
                   # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E)(ztd) (Entered: 10/16/2020)
10/16/2020   22    RESPONSE re 12 MOTION for Summary Judgment filed by ROBERT A.
                   MCNEIL. (Attachments: # 1 Exhibit, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit
                   C, # 5 Exhibit D, # 6 Exhibit E)(ztd) (Entered: 10/16/2020)
10/19/2020         MINUTE ORDER: Upon consideration of 22 plaintiffs response to defendants
                   cross−motion for summary judgment, and the entire record herein, it is hereby
                   ORDERED that defendant shall file its reply in support of its cross−motion by
                   not later than October 28, 2020. SO ORDERED. Signed by Judge John D. Bates
                   on 10/19/2020. (lcjdb1) (Entered: 10/19/2020)
10/20/2020         Set/Reset Deadlines: Reply to Cross Motion due by 10/28/2020. (tb) (Entered:
                   10/20/2020)
10/28/2020   23    REPLY to opposition to motion re 12 MOTION for Summary Judgment filed by
                   U.S. DEPARTMENT OF STATE. (Tilghman, Michael) (Entered: 10/28/2020)
10/29/2020   24    Consent MOTION for Extension of Time to File Response to Plaintiff's
                   Amended Complaint by U.S. DEPARTMENT OF STATE (Attachments: # 1
                   Text of Proposed Order)(Tilghman, Michael) Modified on 10/30/2020 (ztd).
                   (Entered: 10/29/2020)
10/30/2020   25    Consent MOTION to Substitute Party The United States of America for the
                   Internal Revenue Service, Consent MOTION to Clarify the United States' Time
                   to Respond to the Amended Complaint by INTERNAL REVENUE SERVICE
                   OFFICE OF PROCEDURE AND ADMINISTRATION, UNITED STATES OF
                   AMERICA (Attachments: # 1 Text of Proposed Order)(McMonagle, Ryan)
                   (Entered: 10/30/2020)
10/30/2020   26    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   INTERNAL REVENUE SERVICE OFFICE OF PROCEDURE AND
                   ADMINISTRATION served on 10/20/2020 (ztd) (Entered: 11/03/2020)
11/03/2020         MINUTE ORDER: In consideration of 25 United States motion to substitute
                   proper party and clarify time to respond to amended complaint, and the entire
                   record herein, it is hereby ORDERED that the motion is GRANTED; it is
                   further ORDERED that the United States of America is substituted as the proper
                   party defendant in the place of the Internal Revenue Service; and it is further
                   ORDERED that the United States shall file its answer to 19 the amended
                   complaint by not later than January 4, 2021. SO ORDERED. Signed by Judge
                   John D. Bates on 11/3/2020. (lcjdb1) (Entered: 11/03/2020)
11/04/2020         Set/Reset Deadlines: Answer due by 1/4/2021. (tb) (Entered: 11/04/2020)
11/12/2020   27    ORDER denying 11 plaintiff's motion for summary judgment and granting 12
                   defendant Department of State's cross−motion for summary judgment. See text


                                                                                                      5
     Case 1:20-cv-00329-JDB Document 39 Filed 07/05/21 Page 6 of 12



                   of Order for details. Signed by Judge John D. Bates on 11/12/2020. (lcjdb1)
                   (Entered: 11/12/2020)
11/12/2020   28    MEMORANDUM OPINION. Signed by Judge John D. Bates on 11/12/2020.
                   (lcjdb1) (Entered: 11/12/2020)
11/13/2020         Set/Reset Deadlines: Answer due by 1/4/2021. (zjd) (Entered: 11/13/2020)
01/04/2021   29    MOTION to Dismiss for Lack of Jurisdiction and Failure to State a Claim by
                   UNITED STATES OF AMERICA (Attachments: # 1 Memorandum in Support,
                   # 2 Text of Proposed Order)(McMonagle, Ryan) (Entered: 01/04/2021)
01/18/2021   30    Memorandum in opposition to re 29 MOTION to Dismiss for Lack of
                   Jurisdiction and Failure to State a Claim filed by ROBERT A. MCNEIL.
                   (Attachments: # 1 Exhibit A, # 2 Exhibit b, # 3 Text of Proposed Order)(ztd)
                   (Entered: 01/21/2021)
01/28/2021   31    REPLY to opposition to motion re 29 MOTION to Dismiss for Lack of
                   Jurisdiction and Failure to State a Claim filed by UNITED STATES OF
                   AMERICA. (McMonagle, Ryan) (Entered: 01/28/2021)
02/22/2021   32    SURREPLY to re 29 MOTION to Dismiss for Lack of Jurisdiction and Failure
                   to State a Claim filed by ROBERT A. MCNEIL. (Attachments: # 1 Exhibit, # 2
                   Text of Proposed Order)(ztd); ("Let this be filed" signed 2/22/2021 by Judge
                   John D. Bates) (Entered: 02/24/2021)
03/18/2021   33    ORDER granting 29 motion to dismiss. See text of Order for details. Signed by
                   Judge John D. Bates on 3/18/2021. (lcjdb1) (Entered: 03/18/2021)
03/18/2021   34    MEMORANDUM OPINION. Signed by Judge John D. Bates on 3/18/2021.
                   (lcjdb1) (Entered: 03/18/2021)
04/15/2021   35    MOTION to Alter Judgment as to 33 Order on Motion to Dismiss/Lack of
                   Jurisdiction by ROBERT A. MCNEIL. (eg) (Entered: 04/19/2021)
05/03/2021   36    RESPONSE re 35 MOTION to Alter Judgment as to 33 Order on Motion to
                   Dismiss/Lack of Jurisdiction filed by UNITED STATES OF AMERICA.
                   (Morton, Benton) (Entered: 05/03/2021)
05/06/2021   37    ORDER denying 35 plaintiff's motion to alter judgment. See text of Order for
                   details. Signed by Judge John D. Bates on 5/6/2021. (lcjdb1) (Entered:
                   05/06/2021)
06/28/2021   38    NOTICE OF APPEAL as to 37 Order on Motion to Alter Judgment, 33 Order
                   on Motion to Dismiss/Lack of Jurisdiction by ROBERT A. MCNEIL. Fee
                   Status: No Fee Paid. Parties have been notified. (ztd) (Entered: 07/05/2021)




                                                                                                   6
Case
Case1:20-cv-00329-JDB
     1:20-cv-00329-JDB Document
                       Document39
                                38 Filed
                                   Filed07/05/21
                                         06/28/21 Page
                                                  Page71of
                                                         of12
                                                            2




                                                                7
Case
Case1:20-cv-00329-JDB
     1:20-cv-00329-JDB Document
                       Document39
                                38 Filed
                                   Filed07/05/21
                                         06/28/21 Page
                                                  Page82of
                                                         of12
                                                            2




                                                                8
         Case
         Case1:20-cv-00329-JDB
              1:20-cv-00329-JDB Document
                                Document39
                                         33 Filed
                                            Filed07/05/21
                                                  03/18/21 Page
                                                           Page91of
                                                                  of12
                                                                     1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 ROBERT A. McNEIL,

         Plaintiff,

                v.                                     Civil Action No. 20-329 (JDB)

 UNITED STATES OF AMERICA

         Defendant.


                                           ORDER

        Upon consideration of [29] defendant’s motion to dismiss the amended complaint, and

the entire record herein, and for the reasons stated in the accompanying Memorandum Opinion,

it is hereby

        ORDERED that [29] the motion to dismiss is GRANTED, and it is further

        ORDERED that [19] the amended complaint is DISMISSED.

        SO ORDERED.

                                                                               /s/
                                                                        JOHN D. BATES
                                                                   United States District Judge
Dated: March 18, 2021




                                                                                                  9
        Case
         Case1:20-cv-00329-JDB
              1:20-cv-00329-JDB Document
                                 Document39
                                          37 Filed
                                              Filed07/05/21
                                                    05/06/21 Page
                                                              Page10
                                                                   1 of 12
                                                                        3




                            `UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  ROBERT A. McNEIL,

         Plaintiff,
                 v.                                                Civil Action No. 20-329 (JDB)
  UNITED STATES OF AMERICA,

         Defendant.


                                              ORDER

       Plaintiff Robert McNeil has filed a motion under Federal Rule of Civil Procedure 59

seeking to alter or amend this Court’s March 18, 2021 Memorandum Opinion and Order

dismissing his amended complaint. Pl.’s Rule 59 Mot. to Alter or Amend J. (“Mot.”) [ECF No.

35]. Granting a motion to alter or amend a judgment under Rule 59(e) is “an extraordinary

measure.” Leidos, Inc. v. Hellenic Republic, 881 F.3d 213, 217 (D.C. Cir. 2018) (citing Firestone

v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (per curiam)). As such, “[m]otions under [Rule]

59(e) are disfavored and relief from judgment is granted only when the moving party establishes

extraordinary circumstances.” Odhiambo v. Republic of Kenya, 947 F. Supp. 2d 30, 34 (D.D.C.

2013) (quotation omitted). A Rule 59(e) motion does not provide a party with a blank slate from

which to relitigate old issues or present new legal theories in support of its already-rejected claims.

Id. at 35 (citing Exxon Shipping Co. v. Baker, 554 U.S. 471, 486 n.5 (2008)); Patton Boggs LLP

v. Chevron Corp., 683 F.3d 397, 403 (D.C. Cir. 2012). Rather, a district court “need not” grant

such a motion unless it “finds that there is an intervening change of controlling law, the availability

of new evidence, or the need to correct a clear error or prevent manifest injustice.” Id. (quoting

Ciralsky v. Cent. Intel. Agency, 355 F.3d 661, 671 (D.C. Cir. 2004)).


                                                  1


                                                                                                          10
        Case
         Case1:20-cv-00329-JDB
              1:20-cv-00329-JDB Document
                                 Document39
                                          37 Filed
                                              Filed07/05/21
                                                    05/06/21 Page
                                                              Page11
                                                                   2 of 12
                                                                        3




       McNeil’s motion fails to clear the high bar set by Rule 59(e). He points to three aspects of

this Court’s March 18 opinion that he characterizes as “‘clear errors’ working ‘manifest’ injustice

on [him] and [his] life,” Mot. at 1, but in so doing he merely repeats arguments that this Court

already considered and rejected.

       First, he claims that the Court did not accept as true his assertion that the IRS maintains a

“list of Americans with seriously delinquent tax debt.” Id. at 8–11. In fact, the Court accepted

this allegation—along with all the other allegations in McNeil’s amended complaint—as true.

McNeil v. United States, Civ. A. No. 20-329 (JDB), 2021 WL 1061221, at *3 (D.D.C. Mar. 18,

2021). While the Court did express some doubt that such a “list” exists in the form McNeil

suggests, these comments were only included in order to help explain some of McNeil’s apparent

misunderstandings of the IRS processes. See id. at *4 n.4. The Court’s core holding on the

relevant claim was that, as a matter of law, the statute under which he brought his case does not

provide a cause of action to remove him from any such list. See id. at *4 (citing 26 U.S.C. § 7345).

       Next, he claims the Court erred by reading 26 U.S.C. § 7345 as not permitting a plaintiff

to challenge the validity of an underlying tax debt. Mot. at 11–13. McNeil advanced this same

argument in his prior filings, and it was considered and rejected. See McNeil, 2021 WL 1061221,

at *5–6. McNeil cannot now use Rule 59(e) to take a second bite at the apple. See Estate of

Gaither ex rel. Gaither v. Dist. of Columbia, 771 F. Supp. 2d 5, 10 (D.D.C. 2011) (“[M]otions for

reconsideration cannot be used as ‘an opportunity to reargue facts and theories upon which a court

has already ruled.” (quoting SEC v. Bilzerian, 729 F. Supp. 2d 9, 14 (D.D.C. 2010))).

       Finally, McNeil argues that this Court’s decision is inconsistent with 26 U.S.C. § 6213 and

what he asserts is “binding Supreme Court precedent” from a case called “Weldon v. United

States.” Mot. at 13–14. Once again, McNeil made the same argument in his prior filings. See,



                                                 2


                                                                                                       11
        Case
         Case1:20-cv-00329-JDB
              1:20-cv-00329-JDB Document
                                 Document39
                                          37 Filed
                                              Filed07/05/21
                                                    05/06/21 Page
                                                              Page12
                                                                   3 of 12
                                                                        3




e.g., Pl.’s Response to Gov’t’s Reply in Supp. of its Mot. to Dismiss [ECF No. 32] at 6–7. As this

Court held, Section 7345(e)—under which McNeil brought the present action—is not “a vehicle

by which a litigant can challenge any aspect of an underlying ‘seriously delinquent tax debt’ or of

an IRS procedure that led to that debt’s assessment,” including the procedures laid out in Section

6213. See McNeil, 21 WL 1061221, at *6. As for the passage McNeil cites from what he calls

“the Supreme Court’s decision in Weldon v. [United States],” see Mot. at 14 (citing Pl.’s Am.

Compl. Ex. E [ECF No. 19-6] at 4–5), it is not, in fact, from the Supreme Court at all. Instead, the

quoted language comes from a 1998 government brief in opposition to a petition for certiorari in

that case. See, Pl.’s Am. Compl. Ex. E (attaching Br. for the U.S. in Opp’n to Pet. for Writ of

Certiorari, Weldon v. United States, No. 98-383 (Oct. 1998)). The Supreme Court denied

certiorari in that case, so no Supreme Court decision ever issued. See Weldon v. United States,

525 U.S. 1040 (1998) (table). Hence, McNeil’s third argument is also without merit.

         For the foregoing reasons, [35] McNeil’s Motion to Alter or Amend Judgment is

DENIED.

       SO ORDERED.


                                                                                /s/
                                                                         JOHN D. BATES
                                                                    United States District Judge
Dated: May 6, 2021




                                                 3


                                                                                                       12
